Citation Nr: 0013140	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-18 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased evaluation for post-phlebitic 
syndrome of the right leg, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1976 to May 1977.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which: denied service connection for a 
psychiatric disorder; denied an evaluation in excess of 10 
percent for post-phlebitic syndrome of the right leg; and, 
denied an evaluation in excess of 10 percent for 
hypertension.

In a substantive appeal submitted in November 1998, the 
veteran requested a hearing before the Board.  In April 1999, 
the veteran declined a videoconference hearing scheduled in 
May 1999, stating he was unable to attend.  The rescheduled 
videoconference hearing was conducted in June 1999 before the 
undersigned Board member sitting in Washington, D.C., with 
the veteran in Chicago, Illinois.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran's current 
psychiatric disorder is etiologically linked to military 
service or any incident thereof.

2.  The veteran's post-phlebitic syndrome of the right leg is 
currently manifested by pain on use and by edema, relieved by 
elevation, rest, and use of compression hosiery, but is not 
manifested by persistent edema unrelieved by elevation, by 
pigmentation changes, or by dermatitis.

3.  Resolving doubt in the veteran's favor, his service-
connected hypertension is currently manifested by diastolic 
pressure occasionally above 110 and by systolic pressure 
occasionally above 200, with episodes of postural hypotension 
or chest pain and headaches.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for post-phlebitic syndrome of the right leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.104, Diagnostic Code 7121 (1999).

3.  The criteria for a 20 percent evaluation for 
hypertension, but no higher evaluation, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a psychiatric disorder 
in service which remains disabling.  The veteran also 
contends that his service-connected disabilities have 
increased in severity since those disabilities were last 
evaluated.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
be granted for certain diseases defined as chronic, if the 
disease is manifested, generally to a degree of 10 percent or 
more, within a specified presumptive period after separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  A psychosis is defined as a 
chronic disease which may be presumed service-connected.  Id.  

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id., Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Regarding the veteran's claim for an increased evaluation for 
his service-connected right knee disability, the Board notes 
that an allegation that a service-connected disorder has 
become more severe is sufficient to well-ground a claim for 
increase.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  It is noted in this regard that the veteran was 
afforded multiple VA examinations.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

1.  Entitlement to service connection for a psychiatric 
disorder

At the time of the veteran's July 1976 examination for 
enlistment, he reported having a "nervous breakdown" in 
1968 and 1969.  Private clinical records dated in April 1969 
reflect a diagnosis of psychomotor seizures.  A mental status 
evaluation dated in April 1977 reflects that the veteran met 
retention standards, but was diagnosed as having an 
adjustment reaction of adulthood.  The veteran was cleared 
for administrative discharge.  The veteran's separation 
examination, dated in April 1977, specifies that no 
psychiatric disorder was demonstrated.  

Post-service VA hospitalization in July 1977 is devoid of any 
evidence of diagnosis or treatment of any psychiatric 
disorder.  

Private clinical records dated in November 1992, October 
1993, March 1994, and September 1994, reflect that the 
veteran was treated for psychiatric disorders, variously 
diagnosed as schizophrenia, major depression with psychotic 
features, schizoaffective disorder, and chemical dependence.  
These private clinical records, while reflecting a prior 
history of psychiatric treatment, are devoid of any medical 
evidence linking the veteran's psychiatric history to his 
service.

VA outpatient clinical records dated from October 1996 
through March 1998 reflect ongoing treatment of psychiatric 
disorders, variously diagnosed, including manic depression, 
major depression, a history of schizophrenic tendencies, 
paranoid schizophrenia, by history, and bipolar disorder, as 
well as alcohol abuse and drug abuse, among other diagnoses.  
These VA clinical records, however, are devoid of evidence 
linking any psychiatric disorder to the veteran's service.

Records of VA hospitalization from March 1997 to April 1997 
reflect treatment for schizoaffective disorder and cocaine 
and alcohol dependence.  However, these records, like the 
private clinical and VA outpatient records, are devoid of any 
evidence or opinion linking a current psychiatric disorder to 
the veteran's military service or any incident thereof.  

The veteran testified, during a Board hearing conducted in 
June 1999, that he was told by VA staff that he had 
difficulty obtaining VA treatment because his disorders were 
not service-connected and "[t]hey told me that I should be 
service-connected after looking at my record."  In context, 
this testimony is not a statement that the veteran was told 
by clinicians that he had a psychiatric disorder which was 
first manifested in service.  Rather, the veteran seems to be 
stating that he was told he could more easily obtain 
treatment if he sought service connection for the disorders.  

The Board notes that the veteran testified that he was told 
that he "should be" service-connected during VA treatment 
in Chattanooga, Tennessee.  The discharge summary of a March 
1997 through April 1997 VA hospitalization in Chattanooga, 
Tennessee, is of record.  That summary reflects that the 
veteran was treated primarily for chemical dependency, but 
does not include an opinion as to the etiology or onset of 
chemical dependence or any other psychiatric disorder.  

Moreover, the veteran does not appear to be testifying that 
the VA staff members who spoke to him about the subject of 
service connection for a psychiatric disorder were 
necessarily clinicians.  In particular, the veteran has not 
identified any specific practitioner as having advised him 
that his current psychiatric disorder started in service.  
Thus, it would be fruitless to remand the claim for further 
development, such as to afford the veteran the opportunity to 
obtain a written opinion as to the onset of a psychiatric 
disorder, where the veteran has not indicated that he could 
identify any treating provider who might be able to provide a 
competent opinion. 

The veteran also testified that he would be submitting an 
earnings history beginning as early as his service discharge.  
However, this evidence is not associated with the file.  
There is no indication that any additional documents were 
submitted after the hearing, although the record reflects 
that such documents were sought.  The record reflects that 
the veteran and his representative were provided with a copy 
of the hearing transcript, which reduces to writing the 
statements of the veteran and his representative regarding 
submission of additional evidence.

Although the evidence establishes that the veteran has 
current psychiatric disorders, the evidence does not 
establish or suggest that any current psychiatric disorder is 
in any way etiologically linked to the veteran's military 
service or any incident therein.  The medical evidence 
establishes that the veteran was diagnosed as having an 
adjustment reaction of adulthood during service, but there is 
no evidence that he continues to suffer from the disorder 
diagnosed during service, nor is there any evidence that a 
current psychiatric disorder is etiologically linked to 
adjustment reaction of adulthood.  

The evidence as a whole also establishes that the veteran may 
have been treated for a psychiatric disorder prior to 
service, but there is no in-service or post-service evidence 
that a pre-existing psychiatric disorder, if present, was 
permanently increased in severity as a result of the 
veteran's service or any incident thereof, nor is there any 
medical evidence or opinion linking a current psychiatric 
disorder or the severity of any current psychiatric disorder 
to any diagnosis in service.  

There is no evidence that the veteran manifested a psychosis 
within any applicable presumptive period following service.  
In particular, the Board notes that there is no evidence that 
the veteran was diagnosed as having any psychiatric disorder 
or that he had any psychiatric treatment during an July 1977 
VA hospitalization shortly after his service discharge, nor 
is there any evidence that a psychiatric disorder was 
diagnosed within one year following the veteran's service 
discharge.  Some evidence of record, including clinical notes 
dated in March 1997 and October 1997, suggests that the 
veteran's psychosis may have been related to drug use, 
referencing post-service drug abuse.  This evidence 
contradicts the assertion that the veteran's psychiatric 
disorder was incurred or aggravated in service. 

The Board has considered the veteran's testimony that he 
developed a psychiatric disorder in service which has 
continuously worsened since his discharge from service.  
However, there is no evidence to establish that the veteran 
has any specialized training or expertise to diagnose medical 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The veteran's assertions alone cannot, therefore, 
serve as competent medical evidence to establish a well-
grounded claim for service connection for a psychiatric 
disorder.

In the absence of any medical evidence or opinion that the 
veteran has a current psychiatric disorder which was 
manifested, incurred, or aggravated in service, and in the 
absence of any evidence that a psychosis was diagnosed within 
one year after the veteran's service discharge, the Board 
must conclude that the veteran has not submitted a well-
grounded claim of entitlement to service connection for a 
psychiatric disorder.  There is, therefore, no duty to assist 
the veteran further in the development of this claim.  Epps, 
126 F.3d at 1468.

2.  Claim for an increased evaluation for post-phlebitic 
syndrome, right leg

By a rating decision issued in November 1977, service 
connection for a post-phlebitic syndrome, right leg, was 
granted, and that disability was evaluated as 10 percent 
disabling under Diagnostic Codes 7121-7199.  That evaluation 
has remained in effect, unchanged, to the present.  

Private discharge summary of hospitalization in late 
September 1997 discloses that the lower extremities were 
described as "without edema or cyanosis."

VA outpatient clinical records dated from October 1997 
through March 1998 reflect no complaints of leg pain, nor is 
there any indication that the veteran sought medical 
treatment for post-phlebitic syndrome of the right leg.  A 
list of medications dispensed by the VA to the veteran from 
late 1996 through July 1998 does not include any medication 
affecting blood clotting, other than aspirin.  

On VA examination conducted in June 1998, the veteran 
reported worsening of his post-phlebitic syndrome.  He 
reported that the right leg would swell and hurt when he was 
walking.  He was unable to stand for long periods, and 
reported that this was interfering with his employment as a 
forklift driver, so that he was no longer able to work full-
time.  The symptoms were improved by elevation and staying 
off his feet.  He reported that he used compression hosiery 
when he knew he would be on his feet a lot.  The veteran 
walked with a limp, favoring the right leg.  He reported that 
he did not have constant pain, but that the pain he did have 
was relieved by elevation and rest.  There was 3+ edema of 
the right lower extremity.  Dorsalis pedis and posterior 
tibial pulses were present.  There was tenderness in the 
right calf muscle and thickened skin, but no pigmentation 
changes or dermatitis.  

In a substantive appeal dated and submitted in November 1998, 
the veteran stated that there were times when elevation did 
not work to reduce the swelling in his leg.  He also reported 
that there were times when he was unable to wear a shoe on 
the right foot or to walk on the right leg.  At the veteran's 
June 1999 Board hearing, he testified that his symptoms were 
worst in the hot months, when he was unable to work much 
because he was unable to wear a shoe.  The veteran did not, 
however, testify that he had recently sought medical 
evaluation or treatment for his right leg.

The veteran's post-phlebitic syndrome of the right leg is 
currently evaluated under 38 C.F.R. § 4.104, Diagnostic Codes 
7121-7199.  Under regulations in effect since January 12, 
1998, (and considered by the RO), Diagnostic Code 7121, a 10 
percent evaluation is assigned when the disability is 
manifested by intermittent edema of the extremity, or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7121 
(1999).  A 20 percent evaluation is warranted with evidence 
of persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema.  Id.

The Board has considered the findings of the veteran's VA 
examination in June 1998 and his statements and testimony 
following that examination.  At the time of the VA 
examination, the veteran reported that pain and edema in the 
leg were relieved by elevation and that the swelling in his 
legs "usually" resolved overnight.  At his personal 
hearing, the veteran testified that the pain in his right leg 
was worse at night and in the winter months, while the 
swelling was worst in the summer.  However, the veteran did 
not testify that he had recently sought medical treatment for 
his right leg disability, that he was taking any medication 
specifically for the right leg disability, or that he was 
using any treatment other than compression hosiery or 
elevation.  

The evidence, including the veteran's statements, establishes 
that the veteran's complaints of edema on use of the right 
leg "usually" resolved after elevation or resolved 
overnight, although he had more severe or frequent swelling 
during warmer weather.  The veteran's statements and 
examination report reflect that he used compression hosiery 
when he anticipated prolonged standing or walking.  There is 
no evidence that the veteran sought treatment more frequently 
for his right leg after the June 1998 examination, nor did 
the veteran reference any other objective measure which would 
support his testimony that the severity of right leg 
symptomatology increased after the June 1998 examination.  

As the veteran reported at the time of the June 1998 
examination that the right leg edema usually resolved 
overnight, and that symptoms were relieved with elevation, 
the Board finds that his symptoms at the time of that 
examination were more consistent with a 10 percent evaluation 
than with the 20 percent evaluation.  There was no eczema, no 
skin discoloration, no ulceration or scarring or other skin 
changes consistent with stasis pigmentation of the right leg.  
The veteran did not testify that he sought medical treatment 
more frequently, or used compression hosiery or any other 
home treatment method more frequently after that examination.  

The Board concludes that there is no objective evidence to 
support a finding that the veteran's right leg disability 
increased after the June 1998 examination.  The Board finds 
that the symptoms at the time of the June 1998 examination 
were consistent with a 10 percent evaluation under Diagnostic 
Code 7121, and did not approximate the criteria for a 20 
percent evaluation.  The preponderance of the evidence 
establishes that an evaluation in excess of 10 percent for 
post-phlebitic syndrome, right leg, is not warranted.  

3.  Claim for increased evaluation for hypertension 

By a rating decision issued in November 1977, service 
connection for hypertension was granted, and that disability 
was evaluated as noncompensable under Diagnostic Code 7101.  
That evaluation remained in effect until June 1998, when the 
evaluation was increased to 10 percent.  

VA clinical records reflect that the veteran's blood pressure 
was recorded as 166/88 in October 1997.  The following month, 
in November 1997, a blood pressure of 152/104 was recorded.  
In December 1997, the veteran's blood pressure was recorded 
as 196/118.  He acknowledged that he sometimes missed his 
medications. 

A private discharge summary of a September 1997 
hospitalization reflects that the veteran's blood pressure on 
admission was 220/130, and decreased to 150/113 during 
hospitalization.  The summary of private hospitalization in 
late September 1997 to early October 1997 reflects that the 
veteran, who was admitted with a blood pressure of 240/130, 
had a syncopal episode and probable postural hypotension, 
with a drop in systolic blood pressure of about 30 points, 
later in the admission.  His blood pressure medications were 
adjusted.  Private medical records later in October 1997 
reflect that the veteran, who was complaining of chest pain, 
had a blood pressure of 213/145.

VA outpatient treatment records reflect that in early 
February 1998, blood pressures of 145/85 and 144/82 were 
recorded.  In mid-February 1998, at about the time he 
submitted the claim for an increased evaluation for 
hypertension which is the subject of the current appeal, a 
blood pressure of 138/88 was recorded.  In early March 1998, 
a blood pressure of 142/98 was noted.  

On VA examination conducted in June 1998, the veteran's blood 
pressure was recorded as 164/120 and 154/100 while sitting, 
146/102 reclining, and 150/100 standing.  Hypertension, 
without hypertensive heart disease, was diagnosed.

In a substantive appeal dated and submitted in November 1998, 
the veteran contended that his hypertension was more severely 
disabling than the 10 percent evaluation in effect reflected.  
During his June 1999 Board hearing, the veteran testified 
that although he takes medication for control of 
hypertension, it does not work well, and he continues to have 
episodes of headaches and chest tightness.

The veteran's hypertension is currently evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  That diagnostic 
code provides a 10 percent evaluation where diastolic 
pressure is predominantly 100 or more or a systolic pressure 
predominantly 160 or more or if continuous medication is 
required for control of blood pressure.  The next higher 
evaluation, a 20 percent evaluation, is warranted when 
diastolic pressure is predominantly 110 or more or systolic 
pressure is predominantly 200 or more.

In this case, the medical evidence establishes that the 
majority of the veteran's recorded systolic blood pressures, 
after he submitted a February 1998 claim for an increased 
evaluation for hypertension, were below 160, and the majority 
of the diastolic blood pressures were below 100.  However, on 
VA examination conducted in June 1998, one of four systolic 
blood pressures was above 160, and two of four diastolic 
pressures were 110 or more.  

The Board notes the private medical evidence dated in October 
1997 which reflects that the veteran had difficulty with 
postural hypotension with some blood pressure control 
medications.  Although this clinical information pre-dates 
the submission of the claim for an increased evaluation, this 
evidence supports the credibility of the veteran's testimony 
that there is continued difficulty controlling his blood 
pressure.  

Similarly, the Board notes that several emergency department 
and inpatient clinical records in 1997 reflect complaints of 
chest pain or difficulty breathing associated with quite 
elevated blood pressure readings.  These records support the 
credibility of the veteran's complaint that he continues to 
have episodes of chest pain, difficulty breathing, or 
headaches, associated with his hypertension.  

The Board notes that, although disability associated with 
postural hypotension secondary to medications used to control 
blood pressure and disability due to chest pain and headaches 
associated with elevated blood pressure are not factors 
included in the criteria for evaluating the severity of 
hypertension, the evidence reflects that these factors are 
associated with the veteran's hypertension in this case.  

Because the evidence of record includes only a few recorded 
blood pressure readings after the veteran submitted the claim 
on appeal, the Board's consideration of the severity of the 
veteran's disability is based in part on the evidence 
reflecting the veteran's hypertension disability in the 
months just before he submitted his claim for an increased 
evaluation, as his statements and testimony, as well as the 
June 1998 VA examination report, are consistent with a 
determination that the symptoms of disability due to 
hypertension have remained essentially consistent and 
unchanged throughout this period.  

The evidence as a whole reflects that the veteran's blood 
pressure is variable, with some readings reflecting blood 
pressure within the criteria for a 10 percent evaluation and 
some blood pressure readings within the criteria for a 20 
percent evaluation.  More of the blood pressure reading were 
consistent with the criteria for the 10 percent evaluation 
than with the 20 percent evaluation.  However, with 
consideration of other symptoms which the medical evidence 
establishes are associated with the veteran's hypertension, 
the Board finds that the severity of the veteran's 
hypertension more nearly approximates the criteria for a 20 
percent evaluation.  As such, a 20 percent evaluation for 
hypertension is warranted.  

However, the severity of the veteran's disability due to 
hypertension does not meet or approximate the criteria for an 
evaluation in excess of 20 percent, as the evidence does not 
support a finding that the veteran's blood pressure is 
predominantly 120 or more.  The preponderance of the evidence 
is against an evaluation in excess of 20 percent, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
post-phlebitic syndrome of the right leg is denied. 

A 20 percent evaluation for hypertension is granted.  To this 
extent only, the appeal is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

